Citation Nr: 1642439	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a separate compensable rating for the musculoskeletal manifestations of residuals of a shell fragment wound (SFW) of the right arm region.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from January 1951 to April 1955.  He received various decorations evidencing combat including the Combat Infantryman Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied entitlement to a compensable rating for residuals of a SFW of the right arm region.  This matter was previously before the Board in April 2012 when the Board granted an increased (10 percent) rating for scar residuals of a SFW of the right arm region, and remanded the matter of entitlement to a separate rating for musculoskeletal manifestations of residuals of a SFW of the right arm region.  

The Veteran testified at two separate hearings in support of his claim for a separate rating for musculoskeletal manifestations of residuals of a SFW of the right arm region, initially in February 2012 and more recently in June 2015, before two of the undersigned Veterans Law Judges (VLJs).  Transcripts of the hearings are of record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2015); 38 C.F.R. § 20.707 (2015).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2015).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  In an August 2016 letter, the Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  The Veteran responded in August 2016 that he waived his right to a third hearing.  Accordingly, the Board may proceed with appellate review of the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).  


FINDING OF FACT

The Veteran's musculoskeletal manifestations of residuals of a SFW of the right arm region are characterized by pain.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for musculoskeletal manifestations of residuals of a SFW of the right arm region have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.59, 4.73, Diagnostic Codes 5305, 5306 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that he is entitled to a separate compensable rating for musculoskeletal manifestations of residuals of his SFW of the right arm region.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

After a review of the evidence of record, the Board finds that a 10 percent rating is warranted for musculoskeletal manifestations of residuals of the Veteran's SFW of the right arm region.  The Veteran has competently and credibly reported experiencing right arm and elbow pain with activity and motion.  See November 2007 VA examination; see also 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (a lay person is competent to report factual matters of which he has first-hand knowledge).  Consequently, a 10 percent rating for pain is warranted.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Muscle injuries of Muscle Groups V and VI, including the elbow, are rated noncompensable when slight; 10 percent when moderate; 20 percent (nondominant upper extremity) or 30 percent (dominant upper extremity) when moderately severe; and 30 percent (nondominant upper extremity) or 40 percent (dominant upper extremity) when severe.  38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306.  

In this case, a rating in excess of 10 percent is not warranted because the Veteran's musculoskeletal manifestations of the SFW of the right arm region are no more than slight.  Specifically, the April 2006 examiner found normal range of motion of the right elbow and right forearm, with no additional pain or stiffness with repetitive range of motion testing.  The November 2007 examiner found normal strength of the right upper extremity (including the biceps, triceps, wrist, elbow, and fingers), almost full range of motion of the right elbow (flexion to 140 degrees, normal range of motion being 145 degrees), full range of motion of the right forearm, and no evidence of pain, fatigue, or incoordination, including after repetitive range of motion testing.  July 2012 VA examinations found normal strength testing of the right shoulder, right elbow, and right wrist, and normal range of motion of the right elbow, including after repetitive range of motion testing, with no functional loss or functional impairment of the right elbow or right forearm.  While the Board has considered the Veteran's reports and testimony of loss of power, weakness, and locking, the findings of the April 2006, November 2007 and July 2012 VA examinations are more probative because they were based on objective examination and testing.  Consequently, the Board finds that the musculoskeletal manifestations of the SFW of the right arm region most nearly approximate a rating of no more than slight, and a rating in excess of 10 percent is not warranted.  

Based on the Veteran's competent and credible report of right arm and elbow pain, a disability rating of 10 percent, but no greater, for musculoskeletal manifestations of the Veteran's SFW of the right arm region is warranted.  38 C.F.R. §§ 4.59, 4.73, Diagnostic Codes 5305, 5306.  


ORDER

A disability rating of 10 percent, and no higher, for musculoskeletal manifestations of residuals of a SFW of the right arm region is granted, subject to the applicable criteria governing the payment of monetary benefits.  



			
              	RYAN T. KESSEL	BRADLEY W. HENNINGS
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


